Case:19-00302-MCF Doc#:13 Filed:05/25/19 Entered:05/25/19 15:31:25               Desc: Main
                          Document Page 1 of 2


                           UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF PUERTO RICO
 In re:

 Fiddler, González & Rodríguez, P.S.C.              Case No.: 17-03403-MCF7

                 Debtor.                            Chapter 7

 Noreen Wiscovitch-Rentas, as Chapter 7             Adv. Proc. No.: 19-00302-MCF
 Trustee of the Debtor, Fiddler, González &
 Rodríguez, P.S.C.

 Plaintiff

 v.

 César A. Gómez-Negrón, et al.

 Defendants


                            MOTION FOR EXTENSION OF TIME

TO THE HONORABLE BANKRUPTCY COURT:

          COMES NOW defendant César A. Gómez-Negrón, and very respectfully states,

alleges and prays:

      1. The complaint in this case was filed on May 15, 2019. See Doc. 1. The summons

          was issued on the same date. See Doc. 3. The appearing defendant was served

          with process by mail. Pursuant to Fed.R.Bankr.P. 7012(a), defendant’s answer to

          the complaint is due on Friday, June 14, 2019.

      2. The undersigning counsel will be traveling out of the country from Tuesday, May

          28, until Wednesday, June 12, which is only two days before the deadline to file

          the answer. This trip had been scheduled before the filing of the complaint on May

          15. Given defendants’ need to search for and review documents related to the
Case:19-00302-MCF Doc#:13 Filed:05/25/19 Entered:05/25/19 15:31:25                  Desc: Main
                          Document Page 2 of 2


         allegations of the complaint, and the absence of the undersigning counsel from

         this jurisdiction, defendant will need more time to prepare his answer.

    3. The initial conference has been set for September 10, 2019. See Doc. 6.

    4. In order to prepare accurate and complete answers, the defendant respectfully

         requests an additional 30 days to file his answer, that is, until Monday, July 15,

         2019, since July 14 is a Sunday. Since the initial conference is set for September

         10, this extension of time would not delay the proceedings.

    5. After consultation, counsel for the plaintiff has agreed to defendant’s request for

         this extension of time.

         WHEREFORE, the defendant respectfully requests an extension of time of 30

more days to file his answer to the complaint, extending the original filing date of Friday,

June 14, 2019, to Monday, July 15, 2019.

         Respectfully submitted.

         In San Juan, Puerto Rico, May 25, 2019.

                                   CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will notify all parties registered
through their attorneys of record, including the Debtor, the case trustee, and the U.S.
trustee.

                                                      TORO COLÓN MULLET, P.S.C.
                                                            P.O. Box 195383
                                                        San Juan, PR 00919-5383
                                                          Tel.: (787) 751-8999
                                                          Fax: (787) 763-7760

                                                            /s/ Ángel Sosa-Báez
                                                              Ángel Sosa-Báez
                                                           USDC-PR No. 219,010
                                                           E-mail: asosa@tcm.law
motion extension time answer


                                                       Wiscovitch-Rentas v. Gómez-Negrón, et al.
                                                                    Motion for Extension of Time
                                                                                     Page 2 of 2
